t c memo united_states tax_court estate of marte ll concordia deceased edward c mcready executor petitioner v commissioner of internal revenue respondent docket no filed date edward c mcready pro_se william j gregg for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in estate_tax and the following issues remain - - for our consideration ’ whether the estate may exclude one- half of the value of a residence of which decedent owned an undivided joint interest from the gross_estate and whether the estate is entitled to deduct dollar_figure in mortgage settlement fees from the gross_estate findings_of_fact marie l concordia decedent was born on date and died on date decedent’s last will and testament provided that decedent’s two nieces were to be the sole and equal beneficiaries of the estate beginning in and until date decedent lived in a residence on western avenue western when decedent moved into western she resided there with her mother sister the sole beneficiaries’ mother and two nieces initially decedent owned western as a joint tenant with right_of_survivorship with her sister and mother decedent’s mother died in and decedent’s nieces moved from western during and at the times of their respective marriages decedent and her sister continued to reside together at western from until date when decedent’s sister died leaving decedent as sole surviving owner and resident of western during the early 1970s decedent and ' the parties stipulated that the notice_of_deficiency contained seven adjustments only two of them remain in controversy the parties’ stipulations of facts are incorporated by this reference her sister purchased a rental property on bradley lane bradley decedent’s sister was responsible for managing the bradley rental_activity decedent became sole owner of bradley upon her sister’s death during the period under consideration one of decedent’s niece beneficiaries was married to edward c mcready and during they lived with their 15-year-old son and two dogs at a residence on primrose street primrose the mcreadys at that same time also had two daughters who were away from home attending college primrose was within walking distance of western after her sister’s death in decedent wa sec_75 years old and in good health although she was independent and capable of living alone decedent decided that she could no longer live at western she made that decision because of anguish caused by the memories of her sister at western and because she did not feel safe living alone at western she considered living in an apartment near western so that her two dogs could be kept at western and not confined to an apartment she located some apartments with monthly rent in a range from dollar_figure to dollar_figure decedent was not financially able to live in an apartment and to maintain her dogs at western q4e- around that same time decedent conferred with mr mcready about other alternatives decedent inguired whether she could live at primrose with her dogs and pay rent that she could finance by either renting or selling western the mcreadys were not willing to board her dogs because they already had two dogs of their own further discussions and negotiations resulted in an agreement under which decedent agreed to deed western to the mcreadys and mr mcready would manage the rental_activity at bradley for decedent it was also understood that decedent would live with the mcreadys at primrose that decedent’s dogs could remain at western and that the mcreadys’ daughters would reside at western during breaks from college and after their graduations it was also expressly understood that as long as the mcready children used western decedent would have access to visit and care for her dogs decedent did not execute a deed to western until date when she deeded western to herself and her niece mrs mcready as joint_tenants the transfer by deed did not take place until almost years after the agreement because of mr mcready’s request for a delay he was the subject of a lawsuit and did not wish to have additional property in his name mr mcready was not made a joint tenant of western at the time of the transfer by deed it was agreed to make decedent a joint tenant on western in order to continue to take advantage of - - homestead and senior citizen deductions available in the district of columbia in accord with the agreement decedent resided at primrose with the mcreadys from date through the time of her death date during most of that period decedent continued to be in good health and she took care of her own needs decedent was also financially self-sufficient during that period during that period various of the mcready children occupied western in accord with the agreement also mr mcready managed the bradley rental property during the period through decedent’s death placing tenants negotiating leases collecting rents and seeing to its maintenance mr mcready lent decedent dollar_figure to enable her to pay off an existing mortgage and refinance the bradley mortgage to obtain more favorable interest rates at the time of decedent’s death western had a fair_market_value of dollar_figure percent dollar_figure of which was included in the gross_estate the remainder of the principal assets in the gross_estate consisted of bradley dollar_figure securities dollar_figure and cash and bank accounts dollar_figure the deductions from the gross_estate included funeral_expenses dollar_figure attorney’s fees dollar_figure other expenses dollar_figure financing and closing costs incurred to refinance bradley dollar_figure and debts of decedent dollar_figure dollar_figure of which was due to mr mcready - - mr mcready as executor of decedent’s estate decided to refinance bradley in order to distribute liquid_assets to one of the two heirs mr mcready reasoned that bradley was under a long-term_lease and that he would have to refinance the property to remove equity to pay one of the beneficiaries her share in liguid assets rather than to deed bradley to them as cotenants mrs mcready and her sister as the nieces and beneficiaries of decedent each received assets worth dollar_figure from the estate and mr mcready received dollar_figure and repayment of the dollar_figure decedent owed him at the time of trial the per-month rental value of primrose was dollar_figure to dollar_figure using the consumer_price_index as published by the u s department of labor bureau of labor statistics the average on the basis of dollar_figure per month indexed rent for primrose from date to date was dollar_figure opinion the estate has contested respondent’s determinations that the entire value of western was includable in the gross_estate and that the estate is not entitled to deduct the closing costs incurred to refinance the bradley rental property - jj - a is the bstate required to include the full value of western in the gross_estate the estate_tax is levied on the taxable_estate sec_2001 the taxable_estate equals the gross_estate less deductions sec_2051 generally under sec_2033 the gross_estate includes the value of all property to the extent of a decedent’s interest therein at the time of death in particular the question we consider is governed by sec_2040 which in pertinent part provides sec_2040 a general_rule ---the value of the gross_estate shall include the value of all property to the extent of the interest therein held as joint_tenants with right_of_survivorship by the decedent and any other person except such part thereof as may be shown to have originally belonged to such other person and never to have been received or acquired by the latter from the decedent for less than an adequate_and_full_consideration in money or money’s worth provided that where such property or any part thereof or part of the consideration with which such property was acquired is shown to have been at any time acquired by such other person from the decedent for less than an adequate_and_full_consideration in money or money’s worth there shall be excepted only such part of the value of such property as is proportionate to the consideration furnished by such other person xk if part of the consideration is found to have been contributed by the surviving joint tenant then the part of the value of the property that is proportionate to such consideration all section references are to the internal_revenue_code as amended and in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure - - is not included in the decedent’s gross_estate sec_20_2040-1 bstate tax regs sec_2040 creates a rebuttable_presumption that the entire value of the jointly owned property is includable in the decedent’s estate with the burden falling upon the estate to show the consideration 110_tc_140 8_tc_969 affd per curiam 170_f2d_1021 9th cir finally our determination of whether mrs mcready provided consideration adequate to exclude from decedent’s gross_estate one-half the value of the bradley property is a factual one estate of heidt v commissioner supra pincite respondent argues that the estate has not shown that there was sufficient consideration the estate counters that there was adequate_consideration in the form of property management services with respect to bradley and the living accommodations provided by the mcreadys to decedent all in exchange for an interest in western in particular respondent relies on 478_fsupp_73 w d pa in that case the respondent also argued that no valid agreement existed between decedent and the mcreadys because it was an unenforceable oral agreement to convey real_property we quickly dispense with that argument because decedent actually deeded the property to mrs mcready and herself albeit almost years after the parties’ oral agreement --- - deceased less than years before his death pincite years old had suffered a broken hip that left him unable to climb the stairs of his residence as a result he gave approximately dollar_figure to two friends on the understanding that they would use the money to acquire a residence of which the deceased was entitled to occupy a portion the acquired residence was held by the deceased and his two friends as joint_tenants with right_of_survivorship the estate in that case argued that the friends had supplied some of the monetary consideration to purchase the residence and that they provided consideration to the deceased in the form of care comfort and support id the district_court found that the deceased had provided all of the monetary consideration and that care comfort and support to the deceased cannot constitute consideration furnished for the acquisition of the real_estate because section 2040-l1 a estate_tax regs requires that the consideration be adequate and full in money or money’s worth id the estate in this case contends that spaeder does not stand for the absolute legal principle that the providing of living accommodations can never be adequate_consideration for purposes of sec_2040 in addition the estate contends that decedent’s circumstances are factually distinguishable from those in spaeder -- - we agree that the holding in spaeder is limited to the facts of that case and that the facts we consider here are distinguishable in spaeder the deceased had put up the entire amount of consideration and lived in the residence acquired in joint_tenancy with friends in addition the deceased in that case was older than decedent here and he was infirm and in need of care decedent here exchanged an interest in western for the right to reside in primrose the right to maintain her dogs at western and the services of mr mcready in managing bradley decedent was in good health and self-reliant at the time of the agreement although she housed her dogs at western she was seeking a more secure place to reside after the death of her sister who had lived with decedent for an extended period we recognize that mrs mcready along with her sister was the natural object of decedent’s bounty and named as the sole heir of decedent and that fact causes us to more closely scrutinize their transactions however it does not automatically negate their agreements see 549_f2d_1155 8th cir affg tcmemo_1975_319 92_tc_470 affd 912_f2d_1466 5th cir tt is important to note that mrs mcready and her sister as beneficiaries each received a distribution of assets worth dollar_figure the consideration received by the mcreadys is outside of that distribution in other words the deeding of western in years before decedent’s death was outside of the equal division of the probate_estate upon the death of decedent mrs mcready became the sole owner of western although respondent questions whether the facts in the record support the ultimate conclusion that there was an agreement and that consideration was exchanged the credible and uncontradicted testimony of witnesses and corroborating evidence in the record support the existence of the agreement and the exchange of consideration between the parties having decided that there were an agreement and the exchange of consideration we must now decide the amount of adeguate and full consideration given by the mcreadys in exchange for an interest in western the estate contends that there are two types of the consideration exchanged for bradley--the rental we observe that the original agreement between the mcreadys and decedent was to deed full fee ownership to the mcreadys on account of mr mcready’s concerns about ownership of assets in his name because of pending unrelated litigation the deeding of western was delayed until and ultimately only an undivided one-half interest was deeded to mrs mcready in part decedent remained a joint owner of western to take advantage of real_property tax benefits although these variations from the agreement may have some legal implications neither party has focused on this aspect perhaps the fact that only one-half the fair_market_value of western was excluded from the gross_estate has mooted any question about this aspect value of primrose and the value of mr mcready’s services in managing bradley with respect to the fair rental value the estate called two expert witnesses and through their testimony was able to establish an indexed fair rental value for primrose we have found that the fair rental value of primrose for the period under consideration was dollar_figure with three adults sharing primrose we use one-third of the rental value or dollar_figure as the consideration attributable to the decedent’s use of primrose the rental value was calculated for the amount of time that decedent actually survived from the time of the agreement we note that dollar_figure is greater than one-half the dollar_figure fair_market_value of western at the time of decedent’s death however the standard for evaluating the amount of consideration in this context is specifically set out in sec_20_2040-1 estate_tax regs ’ that formulaic approach to we note that the fair rental value was derived by multiplying the number of years that decedent actually lived with the mcreadys by the annualized fair rental value on the basis of bureau of labor statistics indexes decedent survived almost years from the time of the agreement with the mcreadys decedent wa sec_75 years old at the time of the agreement and her life expectancy at that time was somewhat longer than she actually survived accordingly the estate’s approach to value was conservative ’ sec_20_2040-1 estate_tax regs in pertinent part provides the entire value of jointly held property is continued - - determining the portion of the fair_market_value of a jointly held asset that should be excluded from the gross_estate may be expressed as follows the fair_market_value of the property at the date of death is multiplied by a ratio that has the consideration furnished by the survivor as the numerator and the total consideration paid to acquire and improve the property as the denominator see estate of young v commissioner 1t c estate of van tine v commissioner tcmemo_1998_344 the approach used in sec_20_2040-1 estate_tax regs measures the survivor’s contribution to the jointly owned property against the decedent’s contribution at the time of the agreement decedent’s sister had just died and decedent had become the sole owner of western however the regulation with respect to the denominator of the exclusionary formula uses the language total cost of acquisition and capital additions it is somewhat difficult to apply the concept of cost to the circumstances of this case in decedent had just acquired continued included in decedent’s gross_estate except such part of the entire value as is attributable to the amount of the consideration in money or money’s worth furnished by the other joint owner or owners such part of the entire value is that portion of the entire value of the property at the decedent’s death which the consideration in money or money’s worth furnished by the other joint owner or owners bears to the total cost of acquisition and capital additions the sole ownership of the property as sole ssurivivor of three joint_tenants culminating a 36-year period in decedent exchanged an undivided one-half interest for a place to live and for services as it relates to decedent it could be said that her cost might have been the amount she paid if any at the time she began occupying western no matter which approach we use the cost plus improvements of western would not exceed its dollar_figure agreed fair_market_value as of the time of decedent’s death in using the dollar_figure in the denominator of the fraction clearly sets a higher bar for the estate’s guest for exclusion of mrs mcready’s joint interest we are not called upon to decide whether an exclusion of more than one-half of the fair_market_value from decedent’s gross_estate may have been warranted because the mcreadys may have paid more consideration than decedent the parties have not placed these aspects in issue or addressed them our holding that dollar_figure was the indexed fair rental value exchanged for the undivided one-half interest in western satisfies the estate’s burden of showing that mrs mcready’s acquisition was for an adequate and sufficient consideration to support the estate’s claim that dollar_figure of the dollar_figure fair_market_value can be excluded from the gross_estate although the estate has satisfied its burden with respect to excluding dollar_figure from the gross_estate we note that we have -- - not decided the value of the services performed by mr mcready in managing the bradley rental property on this record his services would likely be difficult to value but if those services should be included in the numerator of the formula for exclusion it is clear that additional value would be added to the numerator of the exclusionary equation because of his performance over years because the estate has shown sufficient consideration to warrant the exclusion of one-half of the fair_market_value of western the amount claimed by the estate we need not address the value of mr mcready’s services in managing bradley b is the estate entitled to deduct the dollar_figure mortgage settlement fees from the gross_estate the estate claimed a dollar_figure mortgage settlement fee as an administrative expense the dollar_figure was incurred in the refinancing mortgaging of the bradley rental property in order to take value from that asset to pay the estate’s debts generally administrative expenses are deductible from the gross_estate in computing the taxable_estate sec_2053 more specifically deductible administrative expenses must be actually and necessarily incurred in the administration of the estate which includes the payment of debts and distribution of the property to persons entitled to it sec_20_2053-3 estate_tax regs expenditures incurred for the individual -- - benefit of the heirs may not be deducted from the gross_estate if not essential to the settlement of the estate id the gross_estate here in addition to one-half of the value of western consisted of cash securities and the bradley rental property the debts funeral_expenses and other administrative expenses totaling dollar_figure consumed the dollar_figure of cash in that setting the executor decided to obtain cash from refinancing and mortgaging bradley rather than selling securities mr mcready the executor explained that he mortgaged bradley because the bradley was then occupied by a tenant under a long-term_lease respondent contends that one of the factors we should consider is that the estate’s major debt was dollar_figure which was owed to the executor mr mcready causing the estate’s lack of liguidity respondent also points out that the securities over dollar_figure or bradley could have been sold subject_to the long- term lease to pay off the dollar_figure debt due mr mcready and the other obligations of the estate respondent also argues that the estate failed to show that a sale of bradley would have been insufficient to pay off the debts we agree with the estate that the dollar_figure was necessarily incurred in the administration of the estate we surmise that mr mcready’s explanation that bradley was subject_to a long-term_lease means that bradley would bring less than a fair_market_value price or that the lease would cause some other impediment to the sale in the circumstances here mr mcready as executor had three basic choices sell bradley distribute it in_kind to the nieces as cotenants or distribute it in_kind to one niece in fee simple because there was insufficient cash and liquid_assets to satisfy the debts of the estate and distribute bradley in_kind to one niece it was necessary to refinance it to accomplish that end after bradley was mortgaged the estate was divided by cashing out mrs mcready’s sister and transferring to mrs mcready the mortgaged bradley property and the remainder of the estate which likely included securities respondent contends that we should be influenced by the fact that most of the estate’s debt dollar_figure was owed to the executor mr mcready respondent contends that this was more to the mcreadys’ benefit than the estate’s we do not agree with respondent’s reasoning it makes no difference that the debt was due to mr mcready rather than to a bank there is no question about the validity of the debt so that it makes no difference to whom it is owed accordingly we hold that the estate is entitled to reduce the gross_estate by the dollar_figure in mortgage settlement fees to reflect the foregoing decision will be entered under rule
